Citation Nr: 0823683	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-03 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as due to an undiagnosed illness as a result of service in 
the Southwest Asia theater during the Persian Gulf War.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel





INTRODUCTION

The veteran had active service from December 1968 to August 
1971, and from November 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present case, the veteran is claiming entitlement to 
service connection for sleep apnea, which he relates to his 
service in the Persian Gulf.  With respect to this claim, the 
Board finds that additional development is necessary.   

The claims file contains treatment records demonstrating a 
current diagnosis of sleep apnea.  However, the etiology of 
such diagnosis is unclear.  The Board finds this is a medical 
question outside of its jurisdiction.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions).  Thus, on remand, the Board finds 
that a VA examination is required to determine the etiology 
of the veteran's currently diagnosed sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the etiology of 
his current sleep apnea.  The claims file 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.
The examiner should conduct a thorough 
medical examination and based on the 
results of the examination and review of 
the relevant medical evidence.

The examiner should address whether there 
is a 50 percent probability or greater 
that the veteran's current sleep apnea is 
related to, or had its onset during, 
active military service, in particular 
his service in Southwest Asia.  If any 
other cause of the sleep apnea is 
evident, this should be described.  A 
complete rationale for any findings and 
opinions should be provided.  

2.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given the opportunity to 
respond. Thereafter, the case should be 
returned to the Board, if in order. 

The Board intimates no opinion as to the outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
















